Exhibit 10.26D

 

FIRST AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

This First Amendment (the “Amendment”) is made by and between CSG Systems, Inc.,
a Delaware corporation (“CSG”), and Charter Communications Operating, LLC, a
Delaware limited liability company (“Customer”).  CSG and Customer entered into
that certain Consolidated CSG Master Subscriber Management System Agreement
effective as of August 1, 2017 (CSG document no. 4114281) (the “Agreement”), and
now desire to amend the Agreement in accordance with the terms and conditions
set forth in this Amendment.  If the terms and conditions set forth in this
Amendment shall be in conflict with the Agreement, the terms and conditions of
this Amendment shall control.  Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement.  Upon execution of this Amendment
by the parties, any subsequent reference to the Agreement between the parties
shall mean the Agreement as amended by this Amendment.  Except as amended by
this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

 

Whereas,; pursuant to the terms of the Agreement, CSG provides and Customer
consumes CSG Data Publisher – File Edition via CSG Vantage® files for Customer
(excluding Non-ACP Subscribers) that provides the Delta Files to an SFTP site
for Customer pickup of the CSG Data Publisher Objects which have been previously
identified and agreed upon by the Parties and are duly documented; and

 

Whereas, Customer desires and CSG agrees to add additional CSG Data Publisher
Objects; and

 

WHEREAS, an inadvertent clerical error has been identified in Schedule F,
“Fees,” Section V., “Advanced Reporting,” Subsection D, “CSG Data Publisher,”
Note 4.

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date (as defined below).

 

1.

Upon execution of this Amendment and implementation pursuant to that certain
Statement of Work (CSG document no. 4117171) to be executed by the Parties, the
following objects will be added to Customer’s CSG Data Publisher-File Edition
CSG Data Publisher Objects:

 

TST_WFX

TEC_WFX

 

2.

For purposes of correcting an inadvertent clerical error in Schedule F, Fees,
Section V., Advanced Reporting, Subsection D, CSG Data Publisher, Note 4 is
deleted in its entirety and replaced as follows:

 

Note 4: CSG Data Publisher - File Edition Subscription Fees is not available for
Non-ACP Subscribers.  In the event Customer requests utilization of CSG Data
Publisher – File Edition be made available for Non-ACP Subscribers, such
services shall be made available pursuant to a mutually agreed upon Statement of
Work and amendment to the Agreement. Reimbursable Expenses are additional.

 

.[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.26D

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  SVP, Secretary & General Counsel

 

Name:  SVP - Billing Strategy and Operations

 

Name:  Gregory L. Cannon

 

Date:  10/9/17

 

Date:  10/16/17

 